Exhibit 10.25

AMENDMENT NO. 1 TO

ASSET PURCHASE AGREEMENT

by and between

KOCH PIPELINE COMPANY, L.P.

and

ONEOK, INC.

for the sale of the Mid-Continent NGL Assets

This Amendment No. 1 to Asset Purchase Agreement (the “Amendment”), dated
June 28, 2005, is made by and between Koch Pipeline Company, L.P., a Delaware
limited partnership (“Seller”), and ONEOK, Inc., an Oklahoma corporation
(“Purchaser” and, together with Seller, the “Parties”). Capitalized terms used
herein but not defined shall have the meaning set forth in the Purchase
Agreement, as defined below.

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Asset Purchase
Agreement, dated May 9, 2005 (the “Purchase Agreement” and, as amended by this
Amendment, the “Agreement”), relating to the sale and transfer of certain assets
and liabilities by Seller to Purchaser;

WHEREAS, Purchaser desires to restructure the transactions, among other things,
so that (a) the Purchased Assets are in a separate legal entity for operational
purposes and for ease of potential future transfer, and (b) Purchaser has the
benefit of a separate legal entity potentially to insulate Purchaser from
liabilities arising from the future operations of the Purchased Assets; and

WHEREAS, Seller, at the request of Purchaser, has agreed to cooperate in the
transfer of the Purchased Assets to KPL NGL (as defined herein) prior to the
Closing Date, at no cost, risk, expense or liability to Seller, so that
Purchaser may acquire the Equity Interests (as defined herein) rather than the
Purchased Assets, pursuant to the express terms of this Amendment.

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

1. Certain Definitions.

(a) Section 1.1(a) of the Purchase Agreement is amended to add the following
definition in appropriate alphabetical order:

“ “Transfer Companies” means, collectively, KPL Gas Storage Holdings, LLC, a
Delaware limited liability company (“KPL LLC”), KPL NGL Pipeline, LP, a Delaware
limited partnership (“KPL NGL”) and KPL Holdings, LLC, a Delaware limited
liability company (“KPL Holdings”).”



--------------------------------------------------------------------------------

(b) Section 1.1(b) of the Purchase Agreement is amended to add the following
defined terms in appropriate alphabetical order:

 

“Act

  6.7

Equity Interests

  2.1

KPL Cayman

  2.1

KPL Holdings

  1.1 (in the definition of Transfer Companies)

KPL LLC

  1.1 (in the definition of Transfer Companies)

KPL NGL

  1.1 (in the definition of Transfer Companies)”

2. Purchase and Sale of Assets. Subject to Seller having completed the
transactions contemplated by Section 7.18 of the Agreement pursuant to paragraph
11 of this Amendment and effective as of the completion of such transactions,
the first sentence of Section 2.1 of the Purchase Agreement shall be deleted in
its entirety and replaced with the following:

“On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser shall purchase, acquire and accept from KPL Cayman Ltd., a
Cayman Islands limited company (“KPL Cayman”), and Seller shall cause KPL Cayman
to sell, transfer, assign, convey and deliver to Purchaser 100% of the member
interests (the “Equity Interests”) in KPL Holdings.”

3. Excluded Assets. Subject to Seller having completed the transactions
contemplated by Section 7.18 of the Agreement pursuant to paragraph 11 of this
Amendment and effective as of the completion of such transactions, Section 2.2
of the Purchase Agreement shall be amended by replacing “Purchaser” with “KPL
NGL” each time such term appears therein.

4. Assumption of Liabilities. Subject to Seller having completed the
transactions contemplated by Section 7.18 of the Agreement pursuant to paragraph
11 of this Amendment and effective as of the completion of such transactions:

(a) the first sentence of Section 2.3 of the Purchase Agreement shall be deleted
in its entirety and replaced with the following:

“On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser and KPL NGL shall jointly and severally assume, effective as
of the Effective Time, and shall timely perform and discharge in accordance with
their respective terms, all Liabilities arising under, related to, or in
connection with, the Business or the Purchased Assets whether arising on, before
or after the Closing Date, other than the Retained Liabilities (collectively,
the “Assumed Liabilities”), including the following Liabilities:”

(b) Section 2.3(d) of the Purchase Agreement shall be deleted in its entirety
and replaced with the following:

 

2



--------------------------------------------------------------------------------

“except as set forth in Section 2.4(b), all transfer Taxes and all other Taxes
applicable to the transfer of the Purchased Assets or the transfer of the Equity
Interests and all Taxes imposed upon or arising from the Purchased Assets or the
Equity Interests, including but not limited to all ad valorem, property and
similar Taxes;”

(c) Section 2.3(f) of the Purchase Agreement shall be deleted in its entirety
and replaced with the following:

“all other Liabilities with respect to the Business, the Purchased Assets, the
Equity Interests or the Transferred Employees; and”

5. Retained Liabilities. Subject to Seller having completed the transactions
contemplated by Section 7.18 of the Agreement pursuant to paragraph 11 of this
Amendment and effective as of the completion of such transactions, the first
sentence of Section 2.4 of the Purchase Agreement shall be deleted in its
entirety and replaced with the following:

“None of the Purchaser or the Transfer Companies will assume or be liable for
any Retained Liabilities.”

6. Further Conveyances. Subject to Seller having completed the transactions
contemplated by Section 7.18 of the Agreement pursuant to paragraph 11 of this
Amendment and effective as of the completion of such transactions, Sections
2.5(b) and (c) of the Purchase Agreement shall be deleted in their entirety and
replaced with the following:

“(b) From time to time after the Closing, at Purchaser’s sole cost and expense,
Seller and Purchaser shall, and shall cause their respective Affiliates to,
execute, acknowledge and deliver all such further conveyances, notices,
assumptions, releases and acquaintances and such other instruments, and shall
take such further actions, as may be reasonably necessary or appropriate to
assure fully to KPL NGL and its respective successors or assigns, all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
intended to be conveyed to KPL NGL in the transfer of the Purchased Assets by
Seller to KPL NGL prior to Closing.

(c) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law is nonassignable
without the consent of a third party or a Governmental Body or is cancelable by
a third party in the event of an assignment (“Nonassignable Assets”) unless and
until such consent shall have been obtained. Seller shall, and shall cause its
Affiliates to, use commercially reasonable efforts to cooperate with Purchaser
and the Transfer Companies, at

 

3



--------------------------------------------------------------------------------

Purchaser’s request for up to 180 days after the Closing Date in endeavoring to
obtain any consents with respect to Material Contracts, Real Property Leases,
Personal Property Leases or Permits where consents have not been obtained before
the Closing Date; provided, however, that such efforts shall not require Seller
or any of its Affiliates to incur any expenses or Liabilities or provide any
financial accommodation or to remain secondarily or contingently liable for any
Assumed Liability to obtain any such consent. Purchaser and Seller shall, and
shall cause their Affiliates to, use their respective commercially reasonable
efforts to obtain, or cause to be obtained, any consent, substitution, approval
or amendment required to novate all Liabilities under any and all Purchased
Contracts or other Liabilities that constitute Assumed Liabilities or to obtain
in writing the unconditional release of Seller and its Affiliates so that, in
any such case, Purchaser and the Transfer Companies shall be jointly and
severally liable for such Liabilities. To the extent permitted by applicable
Law, in the event consents to the assignment thereof cannot be obtained, such
Nonassignable Assets shall be held, as of and from the Closing Date, by Seller
or the applicable Affiliate of Seller for KPL NGL and the covenants and
obligations thereunder shall be performed by KPL NGL or its Affiliates in
Seller’s or such Affiliate’s name and all benefits and obligations existing
thereunder shall be for KPL NGL’s account. Seller shall take or cause to be
taken at Purchaser’s expense such actions in its name or otherwise as Purchaser
may reasonably request so as to provide KPL NGL with the benefits of the
Nonassignable Assets and to effect collection of money or other consideration
that becomes due and payable under the Nonassignable Assets, and Seller or the
applicable Affiliate of Seller shall promptly pay over to KPL NGL all money or
other consideration received by it in respect of all Nonassignable Assets. As of
and from the Closing Date, Seller on behalf of itself and its Affiliates
authorizes KPL NGL, to the extent permitted by applicable Law and the terms of
the Nonassignable Assets, at Purchaser’s expense, to perform all the obligations
and receive all the benefits of Seller or its Affiliates under the Nonassignable
Assets and appoints KPL NGL its attorney-in-fact to act in its name on its
behalf or in the name of the applicable Affiliate of Seller and on such
Affiliate’s behalf with respect thereto, and Purchaser agrees to indemnify and
hold Seller and its Affiliates, agents, successors and assigns harmless from and
against any and all Liabilities and Losses based upon, arising out of or
relating to KPL NGL’s performance of, or failure to perform, such obligations
under the Nonassignable Assets.”

7. Consideration. Subject to Seller having completed the transactions
contemplated by Section 7.18 of the Agreement pursuant to paragraph 11 of this
Amendment and effective as

 

4



--------------------------------------------------------------------------------

of the completion of such transactions, Section 3.1 of the Purchase Agreement
shall be deleted in its entirety and replaced with the following:

“3.1 Consideration. The aggregate consideration for the Equity Interests shall
be an amount in cash equal to FOUR HUNDRED MILLION DOLLARS ($400,000,000.00)
(the “Purchase Price”).”

8. Closing Date. Subject to Seller having completed the transactions
contemplated by Section 7.18 of the Agreement pursuant to paragraph 11 of this
Amendment and effective as of the completion of such transactions, Sections 4.1
and 4.3 of the Purchase Agreement shall be amended by replacing the phrase
“purchase of the Purchased Assets” with the phrase “purchase of the Equity
Interests.”

9. Representations and Warranties of Seller. Subject to Seller having completed
the transactions contemplated by Section 7.18 of the Agreement pursuant to
paragraph 11 of this Amendment and effective as of the completion of such
transactions, the following Section 5.21 shall be added to the Purchase
Agreement:

“5.21 Transfer Companies.

(a) KPL Cayman is the record and beneficial owner of the Equity Interests, free
and clear of any and all Liens other than transfer restrictions imposed by
securities Laws. KPL Cayman has the power and authority to sell, transfer,
assign and deliver the Equity Interests as provided in this Agreement, and such
delivery will convey to Purchaser good and marketable title to the Equity
Interests, free and clear of any and all Liens.

(b) KPL Holdings is the record and beneficial owner of 100% of the member
interests in KPL LLC, and of the 99% limited partner interest in KPL NGL. KPL
LLC is the record and beneficial owner of the 1% general partner interest in KPL
NGL.

(c) None of the Transfer Companies has, and as of the Closing none of the
Transfer Companies shall have, any assets, liabilities or obligations other than
the Purchased Assets, the Assumed Liabilities and equity interests in other
Transfer Companies.”

10. Representations and Warranties of Purchaser. Subject to Seller having
completed the transactions contemplated by Section 7.18 of the Agreement
pursuant to paragraph 11 of this Amendment and effective as of the completion of
such transactions, the following Section 6.7 shall be added to the Purchase
Agreement:

“6.7 Securities Matters. Purchaser is an “accredited investor” as defined in
Rule 501 under the Securities Act of 1933, as amended (the “Act”), and is
acquiring the Equity Interests solely

 

5



--------------------------------------------------------------------------------

for its own account and not with a view to any distribution or disposition
thereof. Purchaser understands that (a) the Equity Interests have not been
registered under the Act or registered or qualified under any applicable state
securities laws in reliance upon specific exemptions therefrom, and (b) the
Equity Interests may not be transferred or sold except in a transaction
registered or exempt from registration under the Act, and registered or
qualified or exempt from registration or qualification under any applicable
state securities laws.”

11. Organization of Transfer Companies.

(a) The following Section 7.18 is added to the Purchase Agreement:

“Section 7.18 Organization of Transfer Companies.

(a) Prior to the Closing Date, Seller shall take such actions as are reasonably
necessary to create and organize the Transfer Companies and maintain them in
good standing until the Closing Date. Purchaser shall take all such actions as
may reasonably be requested by Seller to assist Seller in the organization of
the Transfer Companies. Purchaser shall pay all costs and expenses relating to
the organization of the Transfer Companies.

(b) On or prior to the Closing Date, Seller shall cause to be transferred to KPL
NGL all of Seller’s right, title and interest in, to and under the Purchased
Assets, effective as of 5 a.m. on the Closing Date, and in connection with such
transfer, Seller shall execute and deliver documents substantially in the form
of Exhibits F, G, H, I and J attached hereto to KPL NGL.”

(b) The Exhibits F-J attached hereto shall serve as the Exhibits F-J for the
Agreement.

12. Conditions Precedent to Obligations of Purchaser.

(a) Subject to Seller having completed the transactions contemplated by
Section 7.18 of the Agreement pursuant to paragraph 11 of this Amendment and
effective as of the completion of such transactions, Section 8.1(a) of the
Purchase Agreement shall be deleted in its entirety and replaced with the
following:

“(a) Subject to supplementation pursuant to Section 7.13, Seller shall be deemed
to remake the representations and warranties of Seller set forth in this
Agreement and such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, at and as of the moment immediately prior to the
transfer of the Purchased Assets by Seller to KPL NGL as though made at

 

6



--------------------------------------------------------------------------------

such moment, except to the extent such representations and warranties relate to
an earlier date (in which case such representations and warranties qualified as
to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date);
provided, however, that in the event of a breach of a representation or
warranty, the condition set forth in this Section 8.1(a) shall be deemed
satisfied unless the effect of all such breaches of representations and
warranties taken together result in a Material Adverse Effect.”

(b) Section 8.1(b) of the Purchase Agreement is deleted in its entirety and
replaced with the following:

“(b) Seller shall have performed and complied with all obligations and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date (other than Section 7.18); provided, however, that in
the event of any failure to comply, the condition set forth in this
Section 8.1(b) shall be deemed satisfied unless the effect of any such failure
to comply results in a Material Adverse Effect.”

(c) Subject to Seller having completed the transactions contemplated by
Section 7.18 of the Agreement pursuant to paragraph 11 of this Amendment and
effective as of the completion of such transactions, Sections 8.1(e)-(i) of the
Purchase Agreement shall be deleted in their entirety and replaced with
“Intentionally Omitted”, and the Exhibits A-E attached to the Purchase Agreement
shall be deleted in their entirety.

13. Conditions Precedent to Obligations of Seller. Subject to Seller having
completed the transactions contemplated by Section 7.18 of the Agreement
pursuant to paragraph 11 of this Amendment and effective as of the completion of
such transactions:

(a) Section 8.2(f) of the Purchase Agreement shall be deleted in its entirety
and replaced with the following:

“Purchaser shall have delivered, or caused to be delivered, to Seller an
Assignment and Assumption Agreement, a form of which is attached hereto as
Exhibit G, signed by an authorized officer of Purchaser.”

(b) Sections 8.2(g) and (h) of the Purchase Agreement shall be deleted in their
entirety and replaced with “Intentionally Omitted.”

14. Indemnification by Seller. Section 9.2(a) of the Purchase Agreement is
deleted in its entirety and replaced with the following:

“(a) Subject to Sections 7.13, 9.1 and 9.5 hereof, Seller hereby agrees to
indemnify and hold Purchaser and its directors, officers,

 

7



--------------------------------------------------------------------------------

employees, Affiliates, stockholders, agents, attorneys, representatives and
permitted assigns (collectively, the “Purchaser Indemnified Parties”) harmless
from and against any Losses incurred by any of the Purchaser Indemnified Parties
based upon or arising directly from (i) any breach of the representations,
warranties, covenants or agreements made by Seller in this Agreement (other than
Section 7.18), (ii) any Excluded Asset or (iii) any Retained Liability.”

15. Indemnification by Purchaser. Section 9.3(b) of the Purchase Agreement is
amended to be Section 9.3(c) and the following shall be added as a new
Section 9.3(b):

“(b) Subject only to the Purchaser’s right to seek indemnity from Seller
pursuant to the express provisions of Section 9.2(a), Purchaser hereby agrees to
indemnify and hold the Seller Indemnified Parties harmless from and against any
Losses incurred by any of the Seller Indemnified Parties based upon or arising
from the transfer of the Purchased Assets and Assumed Liabilities to KPL NGL or
the transfer of the Equity Interests to Purchaser.”

16. Limitations on Indemnification. Subject to Seller having completed the
transactions contemplated by Section 7.18 of the Agreement pursuant to paragraph
11 of this Amendment and effective as of the completion of such transactions,
Section 9.5(f) of the Purchase Agreement shall be deleted in its entirety and
replaced with the following:

“(f) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges and agrees that, except for the representations and
warranties contained in Article V (as modified by the Schedules hereto), neither
Seller nor any other Person is making any express or implied representation or
warranty with respect to Seller, the Transfer Companies, the Business, the
Purchased Assets, the Excluded Assets, the Assumed Liabilities, the Retained
Liabilities, Seller’s Affiliates or the transactions contemplated by this
Agreement, and Seller disclaims any representations or warranties, whether made
by Seller or its Affiliates, officers, directors, employees, agents or
representatives. Any claims a Purchaser Indemnified Party may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Seller set forth in Article V (as modified by the Schedules hereto
as supplemented or amended). In furtherance of the foregoing, except for the
representations and warranties contained in Article V (as modified by the
Schedules hereto), Purchaser, on behalf of itself and each of the other
Purchaser Indemnified Parties, acknowledges and agrees that none of Seller, any
of its Affiliates or any other Person will have or be subject to any liability
to a Purchaser Indemnified Party or any

 

8



--------------------------------------------------------------------------------

other Person for, and Seller hereby disclaims all liability and responsibility
for, any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Purchaser
or its Affiliates or representatives, including any confidential memoranda
distributed on behalf of Seller relating to the Business or the Purchased Assets
or other publications or data room information provided to Purchaser or its
Affiliates or representatives, or any other document or information in any form
provided to Purchaser or its Affiliates or representatives in connection with
the sale of the Equity Interests and the transactions contemplated hereby
(including any opinion, information, projection, or advice that may have been or
may be provided to Purchaser or its Affiliates or representatives by any
director, officer, employee, agent, consultant, or representative of Seller or
any of its Affiliates) or for Purchaser’s use of any such information.”

17. No Consequential Damages. Section 9.7 of the Purchase Agreement is deleted
in its entirety and replaced with the following:

“NO CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN
THIS AGREEMENT (EXCEPT AS SET FORTH IN THE NEXT SENTENCE) OR PROVIDED FOR UNDER
ANY APPLICABLE LAW, NO PARTY SHALL, IN ANY EVENT, BE LIABLE TO ANY OTHER PERSON,
EITHER IN CONTRACT OR IN TORT, FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL OR PUNITIVE DAMAGES OF SUCH OTHER PERSON, INCLUDING LOSS OF FUTURE
REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE OR LOSS OF BUSINESS REPUTATION
OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED BREACH HEREOF, WHETHER OR NOT
THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO THE OTHER PARTY IN ADVANCE
OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH OTHER PARTY (PROVIDED THAT SUCH
LIMITATION SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER CONTRACT DAMAGES IN
CONNECTION WITH PURCHASER’S FAILURE TO CONSUMMATE THE CLOSING IN VIOLATION OF
THIS AGREEMENT). THE EXCLUSION OF CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL
OR PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT APPLY TO
(I) SELLER’S RIGHT TO INDEMNIFICATION PURSUANT TO SECTION 9.3(B) OR (II) ANY
SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST A PURCHASER INDEMNIFIED PARTY OR A
SELLER INDEMNIFIED PARTY, AS THE CASE MAY BE, IN CONNECTION WITH LOSSES THAT MAY
BE INDEMNIFIED PURSUANT TO THIS ARTICLE IX.”

18. Specific Performance. Section 10.12 of the Purchase Agreement is deleted in
its entirety and replaced with the following:

 

9



--------------------------------------------------------------------------------

“Without limiting any other rights or remedies of the parties under this
Agreement, to the extent all of the conditions to Closing set forth in Article
VIII have either been satisfied or waived and a party to this Agreement fails to
consummate the Closing, the other party hereto shall have the right to seek a
decree of specific performance to cause the breaching party to so consummate the
Closing; provided, however, Purchaser shall have no right to seek specific
performance with respect to Seller’s obligations under Section 7.18.”

19. Indemnification and Oklahoma Sales Tax Payment. Notwithstanding any position
to the contrary which Purchaser may take regarding the applicability of any
Oklahoma Transfer Taxes to a sale of the Equity Interests (and without prejudice
to the right of Purchaser, at its sole liability, cost, risk and expense, to
seek a refund from the State of Okalahoma of any such Transfer Taxes paid as a
result of the Closing of a sale of the Equity Interests), Purchaser agrees to
pay, by remitting such Transfer Taxes to Seller at Closing or otherwise
providing for the payment of such Transfer Taxes in a manner satisfactory to
Seller, all Oklahoma Transfer Taxes that would have been payable in the case of
a sale of the Purchased Assets to Purchaser. In addition, Purchaser agrees to
indemnify and hold the Seller Indemnified Parties harmless, without duplication,
from and against any and all Losses incurred as a result of (a) the change in
the form of the transactions contemplated by the Agreement from a sale of the
Purchased Assets to a sale of the Equity Interests, and (b) any effort by
Purchaser to seek any refund of Oklahoma Transfer Taxes paid as a result of a
sale of the Equity Interests.

20. Conforming Changes; Effect of Amendment. Subject to Seller having completed
the transactions contemplated by Section 7.18 of the Agreement pursuant to
paragraph 11 of this Amendment and effective as of the completion of such
transactions, this Amendment shall be deemed to include such other conforming
changes as may be necessary, if any, in order to conform the terms of the
Purchase Agreement to the terms of an agreement for the sale of the Equity
Interests, provided, however, that in no event shall such conforming changes
expand any representations and warranties made by, or any obligations of,
Seller, nor shall any such conforming changes impose additional liabilities on
Seller beyond those specifically set forth in the other paragraphs of this
Amendment. Except as expressly amended herein, including to the extent set forth
in the preceding sentence, all terms and provisions of the Purchase Agreement
shall remain in full force and effect, and are hereby ratified, approved and
confirmed in every respect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

ONEOK, INC.

By:

 

/s/ John W. Gibson

Name:

  John W. Gibson

Title:

  President – ONEOK Energy Companies KOCH PIPELINE COMPANY, L.P.

By:

  Koch Pipeline Company, LLC, its general partner

By:

 

/s/ Patrick McCann

Name:

  Patrick McCann

Title:

  President



--------------------------------------------------------------------------------

Exhibit F

Form of § 1445 Certificate

See Attached.



--------------------------------------------------------------------------------

Exhibit G

Form of Assignment and Assumption Agreement

See Attached.



--------------------------------------------------------------------------------

Exhibit H

Form of Bill of Sale

See Attached.



--------------------------------------------------------------------------------

Exhibit I

Form of Assignment and Assumption Agreement for Property Rights

See Attached.



--------------------------------------------------------------------------------

Exhibit J

Form of Special Warranty Deed

See Attached.